Citation Nr: 1022018	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran performed active military service from April 1968 
to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board in November 2008 
and August 2009 when it was remanded for further development.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a heart condition, to include ischemic heart 
disease; whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
cardiovascular disease; entitlement to service connection for 
urinary incontinence; entitlement to an increased evaluation 
for erectile dysfunction; and entitlement to an increased 
evaluation for bilateral hearing loss have been raised by the 
record in statements dated in October 2009 and January 2010, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

This case was most recently remanded by the Board in August 
2009.  The Board ordered, in part, that the Appeals 
Management Center (AMC) must consider the TDIU claim under 
38 C.F.R. §§ 4.16(a), (b) and/or 3.321(b) as appropriate.  
Further the Board ordered that if TDIU was not awarded for 
any portion of the appeal period, the AMC should submit the 
claim to the Director, Compensation and Pension Service, for 
extraschedular consideration in accordance with 38 C.F.R. 
§ 4.16(b) and § 3.321.

The Board notes that post remand the AMC considered whether 
an award of a TDIU was appropriate pursuant to 38 C.F.R. 
§§ 4.16(a), (b) and 3.321.  After consideration the AMC did 
not award a TDIU for any portion of the appeal period.  
Subsequently, however, the AMC did not submit the claim to 
Director, Compensation and Pension Service, for 
extraschedular consideration in accordance with 38 C.F.R. 
§ 4.16(b) and § 3.321.

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
Veteran's claim must be remanded for the claim to be 
submitted the claim to Director, Compensation and Pension 
Service, for extraschedular consideration in accordance with 
38 C.F.R. § 4.16(b) and 3.321.

Accordingly, the case is REMANDED for the following action:

Submit the claim to the Director, 
Compensation and Pension Service, for 
extraschedular consideration in 
accordance with 38 C.F.R. § 4.16(b) and 
§ 3.321 (b).  Following that action, if 
the desired benefit is not granted, an 
appropriate SSOC should be issued.  The 
Veteran should be afforded an opportunity 
to respond to the SSOC before the claims 
folders are returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



